Fourth Court of Appeals
                                        San Antonio, Texas
                                             February 16, 2022

                                           No. 04-21-00308-CV

                     IN RE Steve SWARTZMAN, Andy North, and Lucy Doan

                                     Original Mandamus Proceeding 1

                                                  ORDER
        On July 30, 2021, relators Steve Swartzman, Andy North, and Lucy Doan filed a petition
for writ of mandamus. Real party in interest Daniel Alarik filed a response, and relators filed a
reply. Having considered relators’ petition, Alarik’s response to the petition, relators’ reply in
support of the petition, and the mandamus record, we conclude, for the reasons stated in our
opinion, that relators are not entitled to the relief sought. Accordingly, relators’ petition for writ of
mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on February 16, 2022.


                                                                     _____________________________
                                                                     Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of February, 2022.

                                                                     _____________________________
                                                                     Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2020-CI-19151, styled Daniel Alarik, Individually and on Behalf of Grunt
Style, LLC v. Steve Swartzman, Andy North, and Lucy Doan, pending in the 166th Judicial District Court, Bexar
County, Texas, the Honorable Larry Noll presiding.